DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 07/05/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dono et al. (US 9,983,925 B2).
Regarding claim 1, Dono teaches an apparatus comprising:
a first plurality of latches coupled in series (Fig. 7, 120) and configured to receive an input signal, the first plurality of latches including a first latch configured to provide a first signal responsive, at least in part, to the input signal at a first timing (Fig. 7, first latch 121);
a second plurality of latches coupled in series (Fig. 7, 110) and configured to receive the input signal, the second plurality of latches including a second latch configured to provide a second signal responsive, at least in part, to the input signal at a second timing that is different from the first timing (Fig. 7, second latch 112);
a first circuit configured to receive the first signal and provide the first signal at a third timing (Fig. 7, latch 123) ; and
a second circuit configured to receive the second signal and provide the second signal at a fourth timing that is different from the third timing (Fig. 7, latch 114).
Regarding claim 2, Dono further teaches the apparatus of claim 1, further comprising an output circuit configured to receive the first and second signals, and provide an output signal responsive, at least in part, to the first and second signals (output circuits 124 and 115).
Regarding claim 3, Dono further teaches the apparatus of claim 1, wherein the first plurality of latches further includes a third latch (Fig. 7, latch 122) configured to receive the first signal, and provide the first signal at a fifth timing between the second timing and the third timing, and
wherein the second plurality of latches further includes a fourth latch (Fig. 7, latch 113) configured to receive the second signal, and provide the second signal at a sixth timing between the fifth timing and the third timing.
Regarding claim 4, Dono further teaches the apparatus of claim 3, further comprising: a third plurality of latches coupled in series (Fig. 7, any of the plurality of latch blocks 110 or 120) and configured to receive the input signal, the third plurality of latches including a fifth latch configured to provide a third signal responsive, at least in part, to the input signal at a seventh timing different from the first and second timings; and a third circuit configured to receive the third signal and provide the third signal at an eighth timing that is different from the third and fourth timings.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824